EXHIBIT 10.1

US AIRWAYS GROUP, INC.
2008 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE

US Airways Group, Inc. (the "Company"), pursuant to its 2008 Equity Incentive
Plan (the "Plan"), grants to Participant a Restricted Stock Unit Award covering
the number of Restricted Stock Units (the "Restricted Stock Units") below (the
"Award"). This Award consists of a Restricted Stock Unit Award Agreement (the
"Award Agreement") and this Grant Notice. This Award is subject to all of the
terms and conditions in this Grant Notice, the Award Agreement and the Plan.

Participant: ______________________________________________________
Date of Grant: ___________, 20____
Number of Restricted Stock Units: ____________________________________

VESTING SCHEDULE: Subject to acceleration as described in Section 2 of the Award
Agreement, and if the Participant has not separated from service prior to the
applicable vesting date, then the Restricted Stock Units shall vest as follows:
[alternate vesting schedules permissible].

- ____ % of the Restricted Stock Units shall vest on ___________, 20___;
- ____ % of the Restricted Stock Units shall vest on ___________, 20___; and
- ____ % of the Restricted Stock Units shall vest on ___________, 20___;

ADDITIONAL TERMS/ACKNOWLEDGEMENTS: By accepting this Award, the Participant
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Award Agreement, and the Plan. Participant further acknowledges that this Grant
Notice, the Award Agreement, and the Plan contain the entire understanding
between Participant and the Company about the award of the Restricted Stock
Units and the Company Stock subject to the Restricted Stock Units and supersede
all prior oral and written agreements on that subject except (i) awards
previously granted to Participant under the Plan, and (ii) the following
agreements only:

OTHER AGREEMENTS: [None or list agreements]



--------------------------------------------------------------------------------

 

US AIRWAYS GROUP, INC.
2008 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice ("Grant Notice") and
this Restricted Stock Unit Award Agreement ("Award Agreement"), US Airways
Group, Inc. (the "Company") has awarded you a Restricted Stock Unit Award under
its 2008 Equity Incentive Plan (the "Plan") for the number of Restricted Stock
Units ("Restricted Stock Units") as indicated in the Grant Notice (collectively,
the "Award"). Terms not defined in this Award Agreement but defined in the Plan
have the same definitions as in the Plan.

The details of your Award are as follows:

1.  NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMPANY STOCK. The number of
Restricted Stock Units subject to your Award is stated in the Grant Notice. Each
Restricted Stock Unit represents the right to receive one (1) share of Company
Stock. The number of Restricted Stock Units subject to your Award and the number
of shares of Company Stock deliverable with respect to the Restricted Stock
Units may be adjusted for capitalization adjustments as described in Section 19
of the Plan.

2. VESTING. The Restricted Stock Units shall vest, if at all, as provided in the
vesting schedule in your Grant Notice, provided, however, that:

(a) except as provided in Section 2(b) and (c) below, vesting shall cease upon
your separation from service with the Company and all Related Companies;

(b) vesting of all Restricted Stock Units shall be fully accelerated (i) if your
employment with the Company or a Related Company terminates because of your
death or Disability; or (ii) in the event of a Change of Control that occurs
after the Date of Grant while you are employed by the Company or a Related
Company; and

(c) vesting of all Restricted Stock Units may be fully accelerated by the
Committee, in its discretion, upon your Retirement from the Company or a Related
Company.

3.  DIVIDENDS. You will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares subject to your Award, provided that if any dividends or distributions
are paid in shares, those shares will be converted into additional Restricted
Stock Units covered by the Award, and further provided that the additional
Restricted Stock Units will be subject to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as apply to the
other Restricted Stock Units upon which the dividends or distributions were paid
and Company Stock subject to your Award. Any cash dividends paid with respect to
your Award will be paid at the same time that dividends are paid to the
Company's shareholders.

--------------------------------------------------------------------------------

 

4.  PAYMENT. This Award was granted in consideration of your services to the
Company. Subject to Section 10 below, you will not be required to make any
payment to the Company (other than your past and future services with the
Company) with respect to your receipt of the Award, vesting of the Restricted
Stock Units, or the delivery of the shares of Company Stock subject to the
Restricted Stock Units, other than any required Applicable Withholding Taxes.

5.  DELIVERY OF SHARES.

(a) Subject to Sections 5(b) and 10 below, your vested Restricted Stock Units
shall be converted into shares of Company Stock, and the Company will deliver to
a broker designated by the Company (the "Designated Broker"), on your behalf, a
number of shares of Company Stock equal to the number of vested shares subject
to your Award, on the applicable vesting date. The Company shall determine the
form of delivery of the shares of Company Stock subject to your Award.

(b) If you are subject to the Company's policy regarding trading of Company
Stock and your Restricted Stock Units are scheduled to vest on a day (the
"Original Distribution Date") that does not occur during a "window period" under
that trading policy applicable to you, as determined by the Company in
accordance with the policy, then the Restricted Stock Units will not be
converted to shares and the shares shall not be delivered on the Original
Distribution Date. Instead, the Restricted Stock Units will be converted to
shares and the shares shall be delivered on the first day of the next "window
period" applicable to you pursuant to the policy. Any dividends payable after
the Original Distribution Date and prior to the delivery date shall be subject
to Section 3.

6.  SECURITIES LAW COMPLIANCE. You will not be issued any shares of Company
Stock under your Award unless either (a) the shares are registered under the
Securities Act or (b) the Company has determined that the issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
is subject to the provisions of Section 17 of the Plan on continuing securities
law compliance.

7.  TRANSFER RESTRICTIONS. Before the shares of Company Stock subject to your
Award have been delivered to you, you may not transfer, pledge, sell, or
otherwise dispose of the shares. For example, you may not use shares of Company
Stock that may be issued in respect of your Restricted Stock Units as security
for a loan, and you may not transfer, pledge, sell, or otherwise dispose of the
shares. This restriction on transfer will lapse upon delivery to you of shares
of Company Stock in respect of your vested Restricted Stock Units. Your Award is
not transferable, except by will or by the laws of descent and distribution.

8.  AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Related Company, or on the part of the Company or any Related Company to
continue your service. In addition, nothing in your Award shall obligate the
Company or any Related Company, their respective stockholders, boards of
directors or employees to continue any relationship that you might have as an
Employee or other Service Provider of the Company or any Related Company.

--------------------------------------------------------------------------------

 

9.  UNSECURED OBLIGATION. Your Award is unfunded, and even as a holder of vested
Restricted Stock Units, you shall be considered an unsecured creditor of the
Company with respect to the Company's obligation, if any, to distribute shares
of Company Stock pursuant to this Agreement. You shall not have voting or any
other rights as a stockholder of the Company with respect to the Company Stock
acquired pursuant to this Agreement until the Company Stock is issued to you.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

10.  WITHHOLDING OBLIGATIONS.

(a) At the time you become entitled to receive a distribution of shares of
Company Stock pursuant to your Award, or at any time thereafter as requested by
the Company, you authorize the delivery of the shares to the Designated Broker
(as defined in Section 5) with instructions to (i) sell shares sufficient to
satisfy the Applicable Withholding Taxes, which arise in connection with the
distribution, and (ii) remit the proceeds of the sale to the Company. In the
event the sale proceeds are insufficient to fully satisfy the Applicable
Withholding Taxes, you authorize withholding from payroll and any other amounts
payable to you, in the same calendar year, and otherwise agree to make adequate
provision for any sums required to satisfy the Applicable Withholding Taxes.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, you may submit cash, check or its equivalent to the Company
sufficient to satisfy the Applicable Withholding Taxes.

(c)

Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Company Stock otherwise
issuable to you pursuant to your Award a number of whole shares of Company Stock
having a Fair Market Value, determined by the Company as of the date of
distribution, equal to the Applicable Withholding Taxes arising from the
exercise.



(d) Unless the tax withholding obligations of the Company and/or any Related
Company thereof are satisfied, the Company shall have no obligation to deliver
any shares of Company Stock on your behalf pursuant to your Award.

11.  NOTICES. Any notices provided for in your Award or the Plan shall be given
in the manner designated by the Company and shall be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you via
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company, five (5) days after such notice is deposited.

12.  MISCELLANEOUS.

(a) The Company's rights and obligations with respect to your Award shall be
transferable by the Company to any one or more persons or entities, and all of
your covenants and agreements shall inure to the benefit of, and be enforceable
by the Company's successors and assigns.

--------------------------------------------------------------------------------

 

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the Company's sole determination to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel before executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to any required governmental agency or national securities
exchange approvals.

(e) The Company's obligations under the Plan and this Agreement will be binding
on any successor to the Company, whether the existence of the successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the Company's business and/or assets.

13.  HEADINGS. This Agreement's Section headings are for convenience only and
shall not constitute a part of this Agreement or affect this Agreement's
meaning.

14.  SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, then that
shall not invalidate any portion of this Agreement or the Plan not declared to
be unlawful or invalid. Any Section of this Agreement (or part of a Section)
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to the terms of the Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

15.  GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are made a part of your Award, and is further
subject to all interpretations, amendments, rules and regulations which may be
promulgated and adopted under the Plan. If there is a conflict between the
provisions of your Award and those of the Plan, then the provisions of the Plan
shall control.